IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-69,022-02


EX PARTE JEFFREY POPP, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2002-556-C2A IN THE 69,022-02 DISTRICT COURT
FROM McLENNAN COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the clerk of
the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte Young, 418
S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of driving while intoxicated and
sentenced to ten years' imprisonment.  The Tenth Court of Appeals affirmed conviction.  Popp v. State,
No. 10-03-00263-CR (Tex. App. - Waco, October 13, 2004).
	After a review of the record, we find that Applicant's claims that challenge his conviction are
without merit.  Therefore those claims are denied.
	Applicant's remaining claim concerning time credit for pre-trial confinement is dismissed.   Where
an inmate seeks pre-sentence jail time credit, "[t]he appropriate remedy . . . is to require Applicant to
present the issue to the trial court by way of a nunc pro tunc motion, . . . [and] [i]f the trial court fails to
respond, Applicant is first required to seek relief in the Court of Appeals, by way of a petition for a writ
of mandamus, unless there is a compelling reason not to do so."  Ex parte Ybarra, 149 S.W.3d 147 (Tex.
Crim. App. 2004).
	Accordingly, we deny Applicant's claims challenging the conviction, and dismiss his claim that he
has been denied pre-sentence jail time credit.  Applicant is free to seek his remedy by way of a motion
nunc pro tunc in the convicting court.


Filed: January 23, 2008
Do not publish